Citation Nr: 1002470	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
either a November 1985 rating decision or a February 1970 
rating decision, as amended by the November 1985 rating 
decision, that assigned an 80 percent rating for a left upper 
extremity amputation from December 10, 1969, and failed to 
assign a 90 percent evaluation for the Veteran's amputation 
of the left arm under Diagnostic Code 5120.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from October 1967 to April 1969, to include a period of 
combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2009 Order by the United States 
Court of Appeals for Veterans Claims (Court), that granted a 
joint motion for remand, partially vacated a March 2009 Board 
decision, and remanded the matter listed on the title page, 
pursuant to the directions in that joint motion for remand.

As a matter of history, the claim was previously before the 
Board on appeal from a December 2004 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, found that there was no clear an unmistakable error in 
the rating decision issued in November 1985 that increased 
the Veteran's rating for amputation of the upper left 
extremity to 80 percent, effective December 10, 1969.  

Subsequent to the Veteran's December 2004 notice of 
disagreement, the RO issued a February 2006 rating decision 
that increased the Veteran's left arm amputation evaluation 
to 90 percent, effective April 16, 2004.  The Veteran again 
submitted a notice of disagreement, claiming that the 90 
percent rating should be in effect from the effective date of 
the February 1970 rating decision.  A Statement of the Case 
was issued in September 2006 addressing the effective date of 
the Veteran's 90 percent award, finding that there was no 
clear and unmistakable error in an April 16, 2004 effective 
date for the 90 percent award.  The Veteran perfected his 
appeal in September 2006.

The Board issued a decision in March 2009 in which it denied 
an earlier effective date prior to April 16, 2004 for an 
increased rating to 90 percent for the Veteran's amputation, 
and referred the issues of whether there was clear and 
unmistakable error in rating decisions issued in February 
1970 and November 1985.  The Veteran appealed the March 2009 
Board decision to the Court.  In September 2009, the Court 
issued an order granting a joint motion to vacate a portion 
of the March 2009 Board decision and remand the Veteran's 
appeal regarding the issue addressed on the title page.  In 
pertinent part, the order required the Board to consider the 
issues of CUE in the February 1970 and November 1985 rating 
decisions on the merits, rather than to refer them back to 
the RO for initial adjudication.  The Board notes that the 
Court order and joint motion did not disturb the portion of 
the March 2009 Board decision denying an earlier effective 
date for the increased rating to 90 percent.  

By this decision, the Board will follow the Court's order and 
address the appeal regarding whether there was CUE in the 
February 1970 and November 1985 decisions.  The issues of 
whether there was CUE in the February 1970 rating decision 
and whether there was CUE in the November 1985 rating 
decision may be addressed together.  Not only are the facts 
and evidence for the two issues exactly the same, the 
November 1985 rating decision addressed whether there was CUE 
in the February 1970 rating decision.  Thus, the analysis for 
CUE in the November 1985 decision and the corrected February 
1970 decision are, in all relevant aspects, identical.  See 
38 C.F.R. § 3.105 (indicating that, "[f]or the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.").  In effect, the issue before 
the Board is whether it was clearly and unmistakable 
erroneous in either of those rating decisions to fail to 
assign a 90 percent evaluation for the Veteran's amputation 
of the left arm under Diagnostic Code 5120.

There is an issue that is not before the Board at this time.  
The Veteran made a claim in correspondence dated November 12, 
2009, regarding the validity of the November 1985 rating 
decision in the Veteran's case.  The Veteran claims that the 
November 1985 decision is void ab initio because there was no 
examination done prior to the "reduction" as required by 
38 C.F.R. § 3.344.  The reduction issued in November 1985 
only addressed the Veteran's unemployment compensation.  It 
was based on a finding that control for unemployability was 
interrupted during the 1970s, because the Veteran only 
submitted three VA Form 21-4140s during that decade.  This 
issue is completely separate and distinct from the Veteran's 
claim that he should have been rated at the 90 percent level 
for his amputation, and adjudication of the CUE claims on 
appeal is not affected by the newly-raised claim.  A 
subsequent finding that the reduction was void ab initio 
would not affect the unrelated issue of the proper evaluation 
for the Veteran's left upper extremity amputation.  Thus, the 
Veteran's claim that the November 1985 reduction is void ab 
initio is referred back to the RO for development and 
adjudication.


FINDING OF FACT

The record does not establish that any of the correct facts, 
as they were known at the time, were not before the RO on 
November 29, 1985, or that the RO incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the November 1985 and February 1970 (as amended) 
determinations of the amount of compensation the Veteran was 
entitled to would have been manifestly different but for the 
error.


CONCLUSION OF LAW

Neither the RO decision of November 29, 1985, which increased 
the Veteran's evaluation for amputation of the left arm from 
70 percent under Diagnostic Code 5122 to 80 percent under 
Diagnostic Code 5121 effective December 10, 1969, nor the 
February 1970 rating decision as amended by the November 1985 
decision, were based on CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  In this 
case, VCAA notice is not required because the issue presented 
involves a motion for review of a prior final rating decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.

Clear and Unmistakable Error

In a November 29, 1985 rating decision, the Pittsburgh, 
Pennsylvania RO found CUE in a February 6, 1970 rating 
decision.  The November 1985 decision determined that the 
Veteran had been incorrectly rated under Diagnostic Code 5122 
for amputation of the left arm below insertion of the deltoid 
muscle; the RO found, based on photographs and various 
medical descriptions of the amputation indicating that the 
Veteran's left upper extremity amputation retained a five-
inch segment of the humerus, that the Veteran's amputation 
should have been rated under Diagnostic Code 5121 for 
amputation of the left arm above insertion of the deltoid 
muscle.  Thus, the Veteran's evaluation was increased from 70 
percent to 80 percent, effective December 10, 1969.  The 
Veteran did not appeal this determination, and the decision 
became final.  The Veteran now contends that the RO committed 
CUE in the original February 1970 rating decision and the 
November 1985 decision because they did not consider a 90 
percent evaluation for amputation of the left arm at the 
disarticulation level.

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2009).

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the facts were evaluated is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In order to grant a motion for CUE, the Board must find that: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

The Veteran alleges that the RO improperly applied the law to 
the facts of the case.  Specifically, the Veteran states that 
the November 1985 rating decision, and the February 1970 
rating decision as amended, were in error in that they failed 
to consider a 90 percent evaluation under Diagnostic Code 
5120 for amputation of the left arm at the disarticulation 
level.  The Veteran argues that the evidence clearly showed 
that the amputation was at the disarticulation level.  He 
cited a September 1968 medical report that indicated, 
"fabrication of a shoulder disarticulation cast was begun to 
enable him to use a prosthesis," and a November 1968 report 
that indicated the Veteran's disability "commits him to a 
shoulder disarticulation prosthesis."  Additionally, the 
Veteran claimed that a doctor wanted to add three inches to 
his humeral stump so that he could wear a prosthesis, but no 
procedure to extend his stump was ever performed.  





Evidence

Medical notes from the day the Veteran was injured by a 
rocket-propelled grenade in Vietnam indicated that the 
Veteran's left arm was "almost completely destroyed," and 
was "attached only by some triceps fibers."  

The August 1968 operation report indicated that the operation 
performed was disarticulation of the left arm at the 
shoulder.

An August 1968 hospitalization report from six days after the 
Veteran was injured noted that the Veteran's left upper 
extremity was "absent."  

The Veteran had additional surgery shortly after his 
amputation in September 1968.  During the surgery, 
"[i]nspection of the A/E amputation of the left upper 
extremity revealed the arm to be amputated at approximately 2 
inches distal to the humeral neck."  

An X-ray report from September 1968 included the finding that 
"[o]nly the proximal 6" of the humerus remains."  

A September 1968 Medical Board proceeding indicated that the 
Veteran's medical condition included "[a]mputation, 
traumatic, left arm, above elbow, at axillary level with 5 
inch proximal humerus remaining" of the  minor extremity, 
and that the Veteran was "[w]ith fitted prosthesis."

A September 1968 progress report indicated that the Veteran's 
shoulder stump mobility was increased, but that he needed 
additional length.

In an October 1968 evaluation, it was noted that the 
fabrication of a shoulder disarticulation cast was begun to 
enable the Veteran to use a practice prosthesis.

A November 1968 consultation report noted that the Veteran 
had a four and one-half inch above-elbow amputation of the 
humerus, which committed him "to a shoulder 
disartic[ulation] prosth[esis]."  The examiner wanted to 
give the Veteran an additional three inches of humeral length 
by use of a bone graft.

The Veteran was seen in January 1969 for treatment of his 
amputation.  He informed the examiner that he had not been 
wearing his prosthesis at all because of the discomfort and 
pressure areas it caused for his arm.  The Veteran 
"strongly" desired surgery to lengthen the stump.  The 
following day, a note was added to the report indicating that 
"[f]urther operative intervention has been vetoed in keeping 
[with] policy."  The note suggested that further 
reconstructive procedures possibly could be carried out 
through VA to allow the Veteran to utilize a mid-humeral 
prosthesis.  

The January 1969 Army Medical Board examination report 
indicated that the Veteran had an amputation of the left arm, 
above the elbow, with five inches of the proximal humerus 
remaining.

Photographs taken in January 1969 show the Veteran's left arm 
amputation stump.

A February 1969 medical summary noted that the Veteran had 
"an amputation of the left upper arm with a bone remaining 
measuring 5 inches including the humeral head."  At the time 
of the report, the Veteran had been fit with a prosthesis, 
which the Veteran found unsatisfactory.  The examiner 
recommended that the Veteran "have follow-up at a Veteran's 
Administration Hospital for possible reconstructive surgery 
which will allow him to wear a more favorable left upper 
extremity prosthesis."

A February 1969 Physical Evaluation Board Proceedings report 
indicated that the Veteran's left arm amputation was above 
the insertion of the deltoid, and that his left arm was his 
minor upper extremity.  The report provided that the proper 
VA Disability Code was 5121.

An April 1969 clinical record of the Veteran's disabilities 
noted that the Veteran had an amputation of the left arm, 
above the elbow, at the axillary level with a five inch 
proximal humerus remaining.  He had been treated with a 
fitted prosthesis.  

A December 1969 orthopedic examination report indicated that 
the Veteran's left arm was amputated near the shoulder "with 
about 5 inches of humerus remaining."  

Analysis

Initially, the evidence shows that the Veteran's left arm is 
his minor upper extremity.

The rating criteria in effect at the time of both the 
February 1970 and November 1985 rating decisions indicated 
that amputation of the minor upper extremity below the 
insertion of the deltoid was to be rated 70 percent.  An 
amputation of the minor upper extremity above the insertion 
of the deltoid was to be rated 80 percent.  An amputation at 
the level of disarticulation was to be rated at 90 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5120-5122 (1970, 
1985).

At issue in this appeal is whether there was CUE in RO 
decisions assigning an 80 percent evaluation under Diagnostic 
Code 5121, for amputation of the minor upper extremity above 
the insertion of the deltoid, effective December 10, 1969.  

In order for there to be CUE in the November 1985 decision or 
the February 1970 decision (as amended by the November 1985 
rating decision), the evidence at that time would have to be 
undebatable that the Veteran's amputation was at the 
disarticulation level, and thus, that the RO improperly 
applied the diagnostic criteria.  As discussed below, the 
Board finds that such a determination is not undebatable, and 
thus, that clear and unmistakable error does not exist in 
either the November 1985 rating decision or the February 1970 
rating decision as amended.

The Board acknowledges that some evidence suggests a finding 
that the Veteran's amputation occurred at the disarticulation 
level, that is, at the shoulder joint.  Foremost among this 
evidence is the August 1968 operation report which records 
the operation performed as "disarticulation" of the left 
upper extremity.  Elsewhere in the Veteran's records, there 
are numerous references to "disarticulation," including in 
reference to the type of prosthesis the Veteran might need.  
In short, one reasonable conclusion would have been that the 
Veteran was entitled to an evaluation under Diagnostic Code 
5120 for amputation of the left upper extremity at the 
disarticulation level.

The Board finds, however, that such a conclusion, at the time 
of the RO decisions being reviewed, is not undebatable.  
There is significant evidence that the Veteran's amputation 
did not occur at the disarticulation level.  Nearly every 
time the remainder of the humerus was measured, its length 
was at or near five inches in length.  A humeral length of 
five inches could be reasonably interpreted to be an 
amputation below the level of disarticulation, as a 
significant portion of the humerus remained, and, by 
implication, the shoulder joint was still in place.  The only 
measurement shorter than four and one-half inches occurred 
when a different point of reference was used; a September 
1968 surgical report included the finding that the humerus 
was two inches in length "distal to the humeral neck."  The 
Board cannot know exactly the length of the humerus as 
indicated, because it would depend on the size of the humeral 
head and the humeral neck; regardless, the reported two 
inches of humeral length below the humeral neck would also 
indicate that the arm was not amputated at the 
disarticulation level.  

In short, the evidence at the time of the RO decisions under 
review is not undebatable that the Veteran's amputation of 
the left upper extremity occurred at the disarticulation 
level.  Thus, the Board finds that the evaluations assigned 
in the November 1985 rating decision and the February 1970 
rating decision (as amended by the November 1985 decision) 
were not clearly and unmistakable erroneous.

Additional Argument

The Veteran also argued that the rating decisions were 
clearly and unmistakable erroneous because they did not 
consider ratings under 38 C.F.R. § 3.350 for the inability to 
wear a prosthesis.  This regulation provided that the 
anatomical loss or loss of use the arm so near the shoulder 
so as to prevent the use of a prosthesis, or preventing 
natural elbow action with prosthesis in place, could, under 
certain specific circumstances, require additional special 
monthly compensation.  Without addressing the other 
requirements for special monthly compensation under 38 C.F.R. 
§ 3.350 as it was issued in 1970 and 1985, such as whether or 
not the Veteran had the additional necessary anatomical loss 
or loss of use of the opposite hand or anatomical loss or 
loss of use of one leg, the Board finds that the decisions at 
issue were not clearly and unmistakable erroneous.  

The Veteran relies on comments by various examiners 
indicating a preference that the Veteran be provided a bone 
graft to elongate his humerus to enable him to wear a 
different type of prosthesis.  

Initially, there is no evidence for or against a finding that 
the Veteran's disability prevented natural elbow action with 
a prosthesis in place, and thus, it could not be undebatable 
that the Veteran's disability prevented natural elbow action 
with a prosthesis in place.  Therefore, this aspect of the 
Veteran's argument could not support a finding of CUE.

As early as September 1968, the evidence shows that the 
Veteran was fitted with a prosthesis.  Other references, 
including reports from February and April 1969, continued to 
show that the Veteran had been fitted with a prosthesis.  The 
Board acknowledges that the Veteran stopped wearing his 
prosthesis because it was uncomfortable and he found it 
unsatisfactory.  Nevertheless, the Veteran was fitted with a 
prosthesis.  There is no CUE, as the Board cannot make a 
determination from the evidence of record that the Veteran 
was unable to wear a prosthesis.

Without evidence that undebatably establishes that the 
Veteran could not wear a prosthesis, or that the Veteran's 
disability prevented natural elbow action with a prosthesis 
in place, the Board cannot find CUE in the failure of the 
November 1985 or February 1970 rating decisions to find that 
the Veteran was entitled to additional compensation under 
38 C.F.R. § 3.350.

Conclusion

The Board acknowledges that the Veteran's disability 
evaluation was increased to 90 percent, effective April 16, 
2004.  This decision was based on the findings made in a 
March 2005 examination report.  The March 2005 report was new 
medical evidence that was not before the RO at the time of 
either the 1985 or 1970 decisions, and thus could not have 
been relied on by those decision makers.  

A claim for CUE places a very heavy burden on the claimant.  
As discussed above, the claimant must be able to show that 
"reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." 
Russell, 3 Vet. App. at 313.  A disagreement with how the 
facts were evaluated is inadequate to raise the claim of 
clear and unmistakable error.  Luallen, 8 Vet. App. at 95.  
In short, the error must be "undebatable;" unfortunately, 
the Board is unable to find in this case that there is an 
undebatable error in either the in either the November 1985 
rating decision or the February 1970 rating decision, as 
amended by the November 1985 rating decision.

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error; there was no CUE.  In light of the above, the 
Board finds that the claim based on CUE must be denied due to 
the absence of legal merit under the law.  See Luallen, 8 
Vet. App. at 96 (1995); Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).


ORDER

There was no CUE in either the November 1985 rating decision 
or the February 1970 rating decision, as amended by the 
November 1985 rating decision, which provided an 80 percent 
evaluation for a left upper extremity evaluation from 
December 10, 1969.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


